                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-60533-BLOOM/Valle

NORMAN E. ROBINSON,

       Plaintiff,

v.

BARRY M. SABIN,

      Defendant.
________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon the pro se Plaintiff Norman E. Robinson’s

(“Plaintiff”) Motion for Leave to Proceed in Forma Pauperis, ECF No. [3] (“Motion”), filed in

conjunction with Plaintiff’s Complaint, ECF No. [1] (“Complaint”). The Court has carefully

considered the Complaint, the Motion, the record in this case and all of Plaintiff’s related cases,

and the applicable law, and is otherwise fully advised. For the reasons that follow, Plaintiff’s

Complaint is dismissed.

       Plaintiff has not paid the required filing fee and, thus, the screening provisions of 28 U.S.C.

§ 1915(e) are applicable. Fundamental to our system of justice is that the courthouse doors will

not be closed to persons based on their inability to pay a filing fee. Congress has provided that a

court “may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

that includes a statement of all assets such [person] possesses that the person is unable to pay such

fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1

(11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis
                                                              Case No. 20-cv-60533-BLOOM/Valle


(“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a

privilege, not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally




                                                  2
                                                              Case No. 20-cv-60533-BLOOM/Valle


construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

       The Complaint in this case must be dismissed because it fails to state a claim. In order to

state a claim under 42 U.S.C. § 1983, a plaintiff must plead that he was (1) deprived of a right; (2)

secured by the Constitution or laws of the United States; and (3) that the alleged deprivation was

committed under color of state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999);

Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001). In the Complaint, Plaintiff claims

violations of his Sixth Amendment rights because the sentencing judge considered a quantity of

cocaine that was not specifically found by the jury during sentencing. Although the Court liberally

construes pro se pleadings, the Court is not free to construct causes of action for which adequate

facts are not pleaded. As pled, the Complaint is entirely devoid of facts to state any plausible claims

for relief under § 1983. Moreover, it is worth noting that Plaintiff challenged the judge’s attribution

of the quantity of cocaine to him during sentencing on the direct appeal of his sentence, and the

Court of Appeals for the Eleventh Circuit concluded that this argument was without merit. See

United States v. Turner, No. 95-5438 (11th Cir. Nov. 7, 1997) (per curiam). As the Court is unable

to ascertain any meritorious or plausible claim for relief from Plaintiff’s allegations, the instant

action must be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.




                                                  3
                                                          Case No. 20-cv-60533-BLOOM/Valle


             2. Plaintiff’s Motion, ECF No. [3], is DENIED AS MOOT.

             3. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 12, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Norman E Robinson
720 NW 15th Terrace
Fort Lauderdale, FL 33311
Pro se Plaintiff




                                                4
